Opinion issued July 25, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00771-CV
                            ———————————
                        HEATHER HUGHES, Appellant
                                         V.
                        PETER GIAMMANCO, Appellee



                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-26459


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). The parties have agreed that each will bear his or her

own appellate costs. See TEX. R. APP. P. 42.1(d).
      Accordingly, we grant the unopposed motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1), (d), 43.2(f). We further vacate our May 30, 2019

judgment. We do not withdraw our opinion issued on May 30, 2019. See TEX. R.

APP. P. 42.1(c) (“In dismissing a proceeding, the appellate court will determine

whether to withdraw any opinion it has already issued.”). We dismiss all other

pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                        2